  Case 1:19-cr-10041-JDB Document 87 Filed 08/16/19 Page 1 of 5                PageID 241



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TENNESSEE
                               EASTERN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
              Plaintiff,                          )      CR. NO. 1:19-cr-10041-JDB-1
                                                  )
vs.                                               )
                                                  )
BRITNEY PETWAY ,                                  )
                                                  )
              Defendant.                          )


GOVERNMENT’S OPPOSITION TO DEFENDANT’S MOTION TO AMEND RELEASE
                             CONDITIONS
______________________________________________________________________

       The United States hereby opposes Defendant Britney Petway’s (the “Defendant’s”)

Motion to Amend Conditions of Release. Petway is charged by indictment with conspiracy

to distribute controlled substances outside the scope of professional practice, and not for

a legitimate medical purpose; to the extent she would be expanding her medical practice,

Petway should not be permitted to travel outside the jurisdiction for the purpose of new

employment to ensure the safety of communities throughout Tennessee and Mississippi.

In addition, the remedy the Defendant seeks is too broad — the existing conditions of

release allow for her to obtain Court approval whenever she wishes to leave the

jurisdiction. Petway’s travel restrictions need not be removed in their entirety; instead, the

Court could approve her travel for the specific purpose of attending interviews, without

amending her conditions of release. Accordingly, her motion should be denied.

                                         BACKGROUND

       On April 15, 2019, Britney Petway and her co-Defendant Charles Alston were

                                              1
  Case 1:19-cr-10041-JDB Document 87 Filed 08/16/19 Page 2 of 5                PageID 242



charged by indictment with one count of Conspiracy to Distribute and Dispense Controlled

Substances, in violation of 21 U.S.C. § 846 (Dkt. 3). Defendant Petway initially appeared

before the court on April 17, 2019 (Dkt. 8), and was released on bond April 18, 2019 (Dkt.

20). Following a detention hearing on April 22, 2019, Petway was released subject to

pretrial conditions (Dkt. 35). One of the conditions of release was that she not “travel

outside the Western District of Tennessee without Court approval” (Dkt. 35). On August

13, 2019, Defendant Petway filed the instant motion requesting that the Court remove the

travel restriction because she “need[s] to travel throughout the State of Tennessee and

the State of Mississippi for work purposes and to explore new work opportunities” (Dkt.

85).

                                       LEGAL STANDARD

       Section 3142 of Title 18 governs release pending trial. Under 18 U.S.C. § 3142(a),

“[u]pon the appearance before a judicial officer of a person charged with an offense, the

judicial officer shall issue an order” regarding a defendant’s pre-trial release or detention.

Under § 3142(c), the court may fashion release conditions “subject to the least restrictive

further condition, or combination of conditions, that such judicial officer determines will

reasonably assure the appearance of the person as required and the safety of any other

person and the community.” Moreover, “[t]he judicial officer may at any time amend the

order to impose additional or different conditions of release.” See 18 U.S.C. § 3142(c)(3).

       Pursuant to 18 U.S.C. § 3145 (a)(2), a district court may review a magistrate

judge's release order on motion by the defendant. A magistrate judge's release order is

reviewed de novo. See United States v. Miranda, 2019 WL 1237074, at *2 (E.D. Mich.

Mar. 18, 2019) (citing United States v. Marcum, 953 F. Supp. 877, 880 (W.D. Tenn.
                                              2
 Case 1:19-cr-10041-JDB Document 87 Filed 08/16/19 Page 3 of 5               PageID 243



2013)); see also United States v. Romans, 2000 WL 658042, at *1 (6th Cir. May 9, 2000)

(affirming district court that had reviewed the magistrate judge's detention order de novo).

Accordingly, the Court must “engage in the same analysis, with the same options . . . as

the magistrate judge.” Villegas, 2011 WL 1135018, at *4 (quoting United States v. Yamini,

91 F.Supp.2d 1125, 1129 (S.D. Ohio 2000)) (internal quotation marks omitted).

       Under 18 U.S.C. § 3142(g), the Court considers four factors when “determining

whether there are conditions of release that will reasonably assure the appearance of the

person as required and the safety of any other person and the community”: (1) the nature

and circumstances of the offense; (2) the weight of the evidence against the defendant;

(3) the history and characteristics of the defendant; and (4) the nature and seriousness

of the danger to any person or the community that would be posed by the defendant's

release. A defendant must be detained pending trial if “the judicial officer finds that no

condition or combination of conditions will reasonably assure the appearance of the

person as required and the safety of any other person and the community.” 18 U.S.C. §

3142(e)(1). The Bail Act requires detention whenever a defendant is either a flight-risk or

a danger to the community. See id.; United States v. Hazime, 762 F.2d 34, 37 (6th Cir.

1985). Moreover, certain crimes carry a presumption of detention; conspiracy to distribute

a controlled substance is such a charge. See 18 U.S.C. § 3142(e)(2) and (3).

                                          ARGUMENT

       Defendant Petway’s release conditions should not be modified under 18 U.S.C. §

3142(c)(3), nor should her travel condition be removed if considering her conditions of




                                             3
    Case 1:19-cr-10041-JDB Document 87 Filed 08/16/19 Page 4 of 5                                     PageID 244



release anew under § 3145 (a)(2). 1 Prohibiting the Defendant from traveling outside the

Western District of Tennessee without Court approval is the least restrictive means to

ensure the safety of the community and her return to court. Petway contends that her

travel condition should be removed to allow her to explore new work opportunities; even

if the Court were to permit travel for this purpose, her conditions of release do not need

to be altered to achieve her stated goal.

         The government contends that Defendant Petway should not be permitted to travel

outside the jurisdiction to the extent she is expanding her medical practice, given the

nature of the charges in this matter. Moreover, as a practical matter, if permitted to

practice throughout Tennessee and Mississippi, the government is concerned about the

difficulties of monitoring the Defendant pretrial.

         In any event, the Court need not amend Petway’s release conditions, even if she

were allowed to travel to Mississippi and other jurisdictions in Tennessee to explore work

opportunities. The Release Order, as it is written, only restricts “travel outside the Western

District of Tennessee without Court approval.” The Court could dispose of the present

Motion by granting Petway approval to travel to specific interviews without fully amending

her Release Order to remove her travel restrictions in their entirety. If the Court were to

do so over the government’s objection, the government respectfully requests that

Defendant Petway be required to inform potential employers of her restrictions on



1
  To the extent that the Defendant is requesting de novo review of her conditions of release under § 3145(a)(2), the
government maintains its position presented at the detention hearing that Defendant Petway should be detained. The
crime with which Petway has been indicted, conspiracy to distribute a controlled substance, sets forth a presumption
of detention. Marcrum, 953 F. Supp. 2d at 880 (“when the government submits an indictment including charges
listed in section 3142(e)(3), it has fulfilled its burden to establish the presumption in favor of detention.”) (citation
omitted). In addition, the factors articulated in § 3142(g) weigh against Defendant Petway.
                                                               4
  Case 1:19-cr-10041-JDB Document 87 Filed 08/16/19 Page 5 of 5                PageID 245



prescribing, that she only be permitted to travel to attend specific interviews, and that Pre-

trial Services confirm that she could still be monitored in other jurisdictions while working.

       Because there is no basis to amend Defendant Petway’s release conditions,

Defendant’s Motion should be DENIED.

                                                  Respectfully submitted,



                                                  D. MICHAEL DUNAVANT
                                                  United States Attorney


                                           By:           /s/ Jillian Willis _______
                                                  JILLIAN D. WILLIS
                                                  Trial Attorney
                                                  United States Department of Justice
                                                  Criminal Division, Fraud Section




                               CERTIFICATE OF SERVICE

       I, Jillian Willis, Trial Attorney in the United States Department of Justice, Criminal

Division, hereby certify that a copy of the foregoing pleading was forwarded by electronic

means via the court’s electronic filing system to counsel for the defendant.

       THIS the 16th day of August, 2019.



                                                          /s/ Jillian Willis    _____
                                                  JILLIAN D. WILLIS
                                                  Trial Attorney
                                                  United States Department of Justice
                                                  Criminal Division, Fraud Section


                                              5
